               Case 1:19-cv-01182-SAB Document 24 Filed 09/24/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9 HOPE PEREZ,                                       Case No. 1:19-cv-01182-SAB
10           Plaintiff,                              ORDER RE STIPULATION FOR THE AWARD
                                                     AND PAYMENT OF ATTORNEY FEES AND
11                        v.                         EXPENSES PURSUANT TO THE EQUAL
                                                     ACCESS TO JUSTICE ACT
12 COMMISSIONER OF SOCIAL
   SECURITY,                                         (ECF No. 23)
13
                   Defendant.
14
15          Hope Perez (“Plaintiff”) filed this action challenging the denial of benefits by the
16 Commissioner of Social Security (“Defendant”). On July 21, 2020, the action was remanded for
17 further proceedings by stipulation of the parties. On September 23, 2020, a stipulation for the award
18 of attorney fees was filed.
19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff is awarded
20 attorney fees and expenses in the amount of seven thousand dollars and 00/100, ($7,000.00), under the
21 Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920
22 subject to the terms of the Stipulation.
23
24 IT IS SO ORDERED.
25 Dated:      September 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
